Citation Nr: 0510996	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  05-06 317	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need of 
aid and attendance of another person or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran reported active service from July 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO).


REMAND

The record demonstrates that the veteran has several 
disabilities including a bilateral eye disability which 
impacts on her sight.  Although the VA outpatient treatment 
reports are informative, the Board is of the opinion that the 
veteran should be afforded a VA examination for the specific 
purpose of determining whether special monthly pension at the 
aid and attendance or housebound rate is warranted.  No such 
examination appears to have been conducted in conjunction 
with her recent claim for special monthly pension.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The veteran should be afforded a VA 
examination, to include a special eye 
examination, to determine whether she is 
in need of the regular aid and attendance 
of another person or is housebound by 
virtue of the severity of all of her 
current disabilities.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described.  The claims file 
should be made available to the examiner 
for review before the examination.  

2.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




